03/07/2022



                                                                                              Case Number: DA 19-0396


 1

 2

 3

 4                  IN THE SUPREME COURT OF THE STATE OF MONTANA

 5

 6   STATE OF MONTANA,                                  Cause No. DA-19-0396
                  Plaintiff and Appellee,
 7

 8           -vs-                                       ORDER DISMISSING APPEAL
                                                        WITH PREJUDICE
 9   BILLY LEE HENDERSON III,
                   Defendant and Appellant.
10

11         Upon Appellant / Defendant’s foregoing motion and good cause appearing therefor;
           IT IS HEREBY ORDERED;
12
           That Appellant / Defendant Appeal is HEREBY dismissed with Prejudice.
13

14

15   CC:   Stevenson Law Office
           Montana Attorney General
16

17

18

19

20

21

22

23

24

25                                                                                Electronically signed by:
                                                                                        Mike McGrath
                                                                           Chief Justice, Montana Supreme Court
                                                                                        March 7 2022